L»J

\16\

10
ll
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

 

 

Andrew K. Alper, (State Bar No. 08 8876)
FRANDZEL ROBINS BLOOM & CSATO, L.C.
1000 Wilshire Boulevard, Nineteenth Floor

Los Angeles, Califomia 90017-2427

Tele ‘n nez (323) 852-1000

Facsimile: (323) 651~2577

Atto'rneys for Plaintiff ASCENTIUM CAPITAL, LLC '

 

 

 

 

 

UNITED STATES DI`S'TRICT COURT
EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

ASCENTIUM CAPITAL, LLC, a Delaware Case No. 18-cv-00545-JAM-EFB

limited liability company,
[MED] oRDER FoR DISMISSAL
Piaimiff, oF CASE wITH coURT RETAINING
JURISI)ICTIoN To ENFoRcE

V- SETTLEMENT AND lENTER
WOODLAND PARK FAMILY MEDICINE, JUDGMENT ON DEFAULT
LLC, a Col`orado limited liability company;

Defendant. Date: November 20, 2018
Time: 1:30 p.m.
Crtm: 6

The Hon. John A. Mendez

 

 

On November 20, 2018, at 1:30 p.m.in Courtroom 6 of the above-entitled Court located at
501 I Street, §acramento, California, Plaintiff Ascentium Capital, LLC, a Delaware limited
liability company (“Plaintiff”) brought its Motion for Dismissal of the Complaint and for the
Court to Retain Jurisdiction to Enforce the terms of a Settlement Agreement and enter Judgment in
the event of default (“Motion”) Which came on regularly for hearing. Andrew K. Alper appeared
on behalf of Plaintiff. Jacob Hollars of Spencer Fane, LLP appeared on behalf of Defendant
Woodland Park Farnily Medicine, LLC, a Colorado limited liability company (“Defendant”).
Upon consideration of the moving papers, oral argument as necessary, and good cause appearing,

the Court ORDERS, as follows:

3059744.1 l 100287-0092 1

lPR(.)P()SH|)] ()Rl)l:`R FC)R DISMISSAL OF CASE WITH COURT RETAlNlNG .ll,lRlSDICTlON TO F,NFORCF.
SETTLEMENT AND ENTER JUDGMENT ON DEFAU LT

 

 

 

 

FRANDZEL RoBrNs BLooM & CsATo, L.C.

1000 WIlsHlRF. BouLF.vARD, NrNaTEENri-i FLooR
Los ANGELES, CALIFORN!A 90017-2427

(323) 852-1000

\OOC\IO\LJ!-bb¢\l\)»-

NN[\JN[\JNNNN'-‘\-‘

 

 

The Complaint is hereby dismissed without prejudice pursuant to Federal Rules of Civil
Procedure, Rule 4l(a)(l)(A)(ii).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court will retain
jurisdiction over this case despite the dismissal of the Complaint. The Court’s retention of
jurisdiction is for the purpose of enforcing the`Settlement Agreement entered into by and between
Plaintiff and Defendant and entering judgment in the event of a default The specific terms to be
enforced by the Court set forth in the Settlement Agreement are as follows:

(a) On or before September 1, 2018, the Defendant shall pay the sum of
$3,610.00 to Plaintiff;

(b) On October 1, 2018, and on the first (ls‘) day of each and every month
thereafter though and including August l, 2023, the Defendant will pay the sum of $3,610.00 until
the sum of $216,602.06 is paid in full. All sums will be paid by of Automated Clearing House
debit (“ACH”);

(c) Upon payment of the initial $3,610.00 and after execution of the Agreement
and Stipulation for Entry of Judgment, Plaintiff shall return the SLT II Cynosure Laser System
MO9E1 (the “Equipment”) to Defendant. Defendant shall pay Plaintiff all shipping costs incurred
by Plaintiff.

(d) So long as there is no default by the Defendant in the payments set forth
above, the Court will take no action with respect the settlement between Plaintiff and Defendant.
However, in the event that there is a default under the terms of the Settlement Agreement, then
Plaintiff will file the Stipulation for Entry of Judgment and have Judgment entered.

(e) If all sums are paid as agreed, and no Judgment has been entered, since the
case has been dismissed, there is no need to file any further dismissal of the case.

(f) In the event that there is a default, before Plaintiff can take any post
judgment action on the entered Judgment, it must file a Partial Satisfaction of Judgment reflecting
all sums received from the Defendant pursuant to the terms of the Settlement Agreement. Afcer
the Partial Satisfaction of Judgment has been filed giving the Defendant the appropriate credit for

all sums received, then Plaintiff can enforce its Judgment by any means allowed at law and in

3059744. l | 100287-0092 2

[PROPOSED] ORDER FOR DISMISSAL OF CASE WITH COURT RETAINlNG JURISDICTION TO F.NFORCF.
SETTLEMENT AND ENTER JUDGMENT ON DEFAULT

 

 

 

 

FRANDZEL RoBrNs BLooM & CsATo, L.C.

1000 WlL.SHIRE BOULEVARD, NINETEENTH FLOOR

Los ANGELES, CALIFoRNIA 90017-2427

(323) 852-1000

-l>u)[\)

\OOO\IO'\\J`I

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

equity. Attached hereto, marked Exhibit “1,” and incorporated herein by this reference, is a true
and correct copy of the Settlement Agreement which the Court retains jurisdiction to enforce.
Attached hereto, marked Exhibit “2,” and incorporated herein by this reference is a copy of the
Stipulation for Entry of Judgment signed by the parties which will be filed and entered if, and only

if, there is a default in payments under the Settlement Agreement.

Dated:___!__/'?’»?a /f By:

 

(j,IONoRABLE JoHN MENDEZ
UNITED sTATEs DISTRICT coURT JUDGE

3059744.1 l 100287~0092 3

[I"ROPOSED] ORDER FOR DISMISSAL OF CASE WITH COURT RETAINING JURISDICTION TO ENFORCE
SET'I`LEMENT AND ENTER JUDGMENT ON DEFAULT

 

 

 

 

